                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     WANDA CHIN,                                            Case No.17-cv-03703-JSC
                                                          Plaintiff,
                                   8
                                                                                                ORDER TO SHOW CAUSE TO
                                                  v.                                            PLAINTIFF
                                   9

                                  10     BOEHRINGER INGELHAM                                    Re: Dkt. Nos. 19, 20
                                         PHARMACEUTICALS, INC.,
                                  11                      Defendant.
                                  12
Northern District of California
 United States District Court




                                  13
                                                On September 11, 2017, the Court granted Defendant’s motion to compel arbitration and
                                  14
                                       stayed proceedings here pending arbitration. (Dkt. No. 19.) On January 3, 2019, the Court requested a
                                  15
                                       status update regarding arbitration proceedings. (Dkt. No. 20.) Defendant has since filed a response
                                  16
                                       indicating that it is waiting for Plaintiff to initiate arbitration proceedings. (Dkt. No. 21.)
                                  17
                                       Accordingly, Plaintiff is ORDERED TO SHOW CAUSE as to why this action should not be dismissed
                                  18
                                       without prejudice given Plaintiff’s apparent lack of interest in prosecuting this action for the past 18
                                  19
                                       months. Plaintiff shall file a written response to this Order by February 26, 2019.
                                  20

                                  21
                                               IT IS SO ORDERED.
                                  22
                                       Dated: February 6, 2019
                                  23

                                  24

                                  25                                                                     JACQUELINE SCOTT CORLEY
                                                                                                         United States Magistrate Judge
                                  26
                                  27

                                  28
